Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”) is entered into by and between TAILORED
SHARED SERVICES, LLC (“TAILORED BRANDS”), a wholly owned subsidiary of Tailored
Brands, Inc. (collectively, “TAILORED BRANDS” or the “Company”), and JON W.
KIMMINS (“Kimmins”).

 

Recitals

 

i.                                           Kimmins was employed by TAILORED
BRANDS at its corporate office in Fremont, California pursuant to an Employment
Agreement, effective as of April 1, 2013, by and between Kimmins and TAILORED
BRANDS, as amended (“Employment Agreement”).

 

ii.                                        The Employment Agreement is
incorporated herein by reference and, to the extent it survives Kimmins’
termination of employment, remains in full force and effect, except as to where
it is amended specifically by this Agreement.  Without limiting the generality
of the previous sentence, the provisions of Section 9 (Restrictive Covenants)
and Section 10 (Forfeiture for Cause) of the Employment Agreement will remain in
full force and effect following Kimmins’ termination of employment in accordance
with their terms and conditions.

 

iii.                                     In consideration of Kimmins’ acceptance
of this Agreement and, pursuant to it, TAILORED BRANDS is agreeable to paying to
Kimmins the payments and benefits under this Agreement.

 

iv.                                    In consideration of TAILORED BRANDS’
acceptance of this Agreement and its agreement to pay Kimmins the payments and
benefits under this Agreement, Kimmins is willing to execute this Agreement and
the release of claims under this Agreement.

 

Based on these recitals and in consideration of the mutual promises and
agreements set forth in this Agreement, Kimmins and the Company agree as
follows:

 

Terms

 

1.                                      Termination of Employment.

 

a.                                Termination. Kimmins’ Separation From Service,
as defined in his Employment Agreement, shall be December 8, 2016 (“the
Separation From Service Date”) and his employment shall be terminated on
December 31, 2016 (“the Termination Date”). Kimmins acknowledges and agrees that
as of the Termination Date he shall cease to serve as an employee, officer,
agent or representative of TAILORED BRANDS and its direct and indirect
parent(s), subsidiaries and affiliates and shall not represent himself as being
any of the foregoing.

 

b.                                Payments and Benefits Pursuant to the
Employment Agreement.  Conditioned upon Kimmins’ acceptance of and compliance
with the terms and conditions of this Agreement and non-revocation of the
release of claims herein during the applicable revocation period, the Company
shall provide the following payments and benefits to Kimmins, less applicable
taxes and withholdings:

 

i.                                          A lump sum payment in cash, to be
paid no later than the Termination Date, equal to (A) Kimmins’ annual salary
earned through the Termination Date and (B) any accrued vacation pay earned by
Kimmins, in each case, to the extent not theretofore paid;

 

--------------------------------------------------------------------------------


 

ii.                                       Kimmins’ annual salary in effect as of
the Termination Date (“Annual Salary”) calculated in accordance with the
customary payroll practices of the Company through the first anniversary of the
Termination Date, payable in accordance with the following:

 

(A)                               A lump sum payment in cash, to be paid on the
date that is six months following the date of Kimmins’ Separation From Service
(the “Delayed Payment Date), equal to the Annual Salary for the period beginning
on the Termination Date and ending on the Delayed Payment Date; and

 

(B)                               The Annual Salary payable after the Delayed
Payment Date through the first anniversary of the Termination Date to be paid in
substantially equal installments in accordance with the customary payroll
practices of the Company.

 

iii.                                    A lump sum payment in cash, to be paid
on the Delayed Payment Date, equal to two (2) times Kimmins’ full target bonus
for the Company’s fiscal year ending in January, 2017;

 

iv.                                   All stock options held by Kimmins that
would have vested within one year of the Termination Date will become
immediately exercisable on the Termination Date and any Restricted Stock or
Deferred Stock Units held by Kimmins that would have vested within one year of
the Termination Date shall become fully vested on the Termination Date;

 

v.                                      A lump sum payment equal to eighteen
(18) months, multiplied by the monthly premium in effect on the Termination Date
required to provide Kimmins and his dependents with coverage under the Company’s
group health plan pursuant to the applicable provisions of COBRA (the “Monthly
Premium”), payable in accordance with the following:

 

(A)  On the Delayed Payment Date, a lump sum payment equal to the sum of the
number of Monthly Premiums required for the period beginning on the Termination
Date and ending on the Delayed Payment Date; and

 

(B)  The Monthly Premiums payable after the Delayed Payment Date through the
eighteenth month following the Termination Date to be paid in substantially
equal monthly installments; and

 

vi.                                   Any other benefits to which Kimmins is
entitled under the terms and conditions of the Company’s plans and policies.

 

c.                                 Additional Separation Payments.  In addition
to the payments and benefits to be provided to Kimmins pursuant to the terms of
the Employment Agreement, as enumerated in Section 1b., the Company shall
provide the following payments to Kimmins, less applicable taxes and
withholdings:

 

2

--------------------------------------------------------------------------------


 

i.                                          A lump sum payment, payable within
15 days following the Termination Date, equal to twenty six weeks of pay in the
gross amount of $275,000.00.

 

ii.                                       A lump sum payment, if greater than
zero, payable on or before April 15, 2017, equal to (A) the bonus that Kimmins
would have actually earned under the Company’s annual incentive plan for the
Company’s fiscal year ending in January, 2017 had he remained employed by the
Company on the last day of such fiscal year; minus (B) Kimmins’ full target
bonus for the Company’s fiscal year ending in January, 2017.

 

2.                                      Release of Claims by Kimmins.

 

a.                                      In consideration for the payments and
benefits provided for in Section 1 and other good and valuable consideration,
Kimmins hereby releases TAILORED BRANDS, its parent companies, subsidiaries, and
affiliates and all of their respective officers, directors, employees, insurers
and agents (collectively, the “Released Parties”) from any and all claims,
arising on or before the date of execution of this Agreement, whether known or
unknown, foreseen or unforeseen, asserted or unasserted, including but not
limited to those claims asserted or that could have been asserted arising from
or in any way related to his employment with and/or separation from TAILORED
BRANDS or any of its subsidiaries or affiliates, and this release includes any
claims he might have for re-employment or for additional compensation or
benefits, including claims for violations of the California Labor Code and the
federal Equal Pay Act, as amended, and applies to claims under federal law,
state law, contract or tort, including but not limited to applicable state civil
rights laws, the California Fair Employment & Housing Act, Cal. Govt. Code §
12940 et. seq. (“FEHA”), the California Family Rights Act, Title VII of the
Civil Rights Act of 1964, as amended, the Post-Civil War Civil Rights Acts (42
U.S.C. Sections 1981-88), the Americans With Disabilities Act, the
Rehabilitation Act of 1973, Executive Order 11246, the Sarbanes-Oxley Act of
2002, Pub. L. No. 107-204, 116 Stat. 745, Family and Medical Leave Act, the Age
Discrimination in Employment Act (29 U.S.C. Section 621 et seq.) (“ADEA”), the
Older Workers Benefit Protection Act, and any regulations under such laws.
Further, Kimmins acknowledges that he is receiving consideration for his release
of any claim under the ADEA in addition to anything of value to which he was
already entitled.

 

b.                                      Nothing in this Agreement is intended to
waive claims (i) for unemployment or workers’ compensation benefits, (ii) for
vested rights under any employee benefit plan covered under the provisions of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) as
applicable on the date this Agreement is signed, (iii) that may arise after this
Agreement is signed, or (iv) which cannot be released as a matter of law by
private agreement. In addition, neither anything contained in this Agreement nor
any provision of the Employment Agreement that remains in full force and effect
shall prevent Kimmins from filing a charge or complaint with or from
participating in an investigation or proceeding conducted by the EEOC, NLRB, or
any other any federal, state or local agency charged with the enforcement of any
laws, or from exercising rights under Section 7 of the NLRA to engage in joint
activity with other employees, although by signing this release Kimmins hereby
waives rights to individual relief based on claims asserted in such a charge or
complaint, except where such a waiver of individual relief is prohibited
(provided, however, that nothing herein limits his right to receive an award for
information submitted pursuant to Section 21F of the Securities Exchange Act of
1934).

 

c.                                       Kimmins understands and agrees that
claims or facts in addition to or different from those which are now known or
believed by him to exist may hereafter be discovered, but it is his intention to
fully and forever release, remise and discharge all claims which he had, may
have had, or now have against the Released Parties, whether known or unknown,
suspected or

 

3

--------------------------------------------------------------------------------


 

unsuspected, asserted or unasserted, contingent or non-contingent, without
regard to the subsequent discovery or existence of such additional or different
facts.

 

3.                                      No Suit.  Kimmins represents and
warrants that he has not previously filed, and to the maximum extent permitted
by law agrees that he will not file, a complaint, charge, or lawsuit against any
of the Released Parties regarding any of the claims released herein.  If,
notwithstanding this representation and warranty, Kimmins filed or files such a
complaint, charge, or lawsuit, Kimmins agrees that he shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Released Parties against whom he has filed such a complaint, charge, or lawsuit.

 

4.                                      Cooperation Clause.  After the
Termination Date, Kimmins agrees to exercise his best, good faith efforts to
(a) cooperate fully with the Company and its affiliates and their respective
counsel in connection with any pending or future litigation, arbitration,
administrative proceedings, or investigation relating to any matter that
occurred during his employment in which he was involved or of which he has
knowledge; and (b) respond in good faith to any telephone calls and/or
information requests from the Company or its representatives within a reasonable
period of time. Kimmins further agrees that, in the event he is subpoenaed by
any person or entity (including, but not limited to, any government agency) to
give testimony or provide documents (in a deposition, court proceeding or
otherwise), which in any way relates to his employment by TAILORED BRANDS, he
will give prompt notice of such request to the General Counsel of the Company
and, unless legally required to do so, will make no disclosure until the Company
and/or its affiliates have had a reasonable opportunity to contest the right of
the requesting person or entity to such disclosure. Failure to cooperate or
respond in a timely fashion will be considered a material breach of this
Agreement. If Kimmins is required to travel or incur other expenses as a result
of any requests made to him by the Company pursuant to this Cooperation Clause,
the Company shall bear, and reimburse Kimmins for, all reasonable out of pocket
costs of any such expenses.

 

5.                                      Confidentiality.  Kimmins and the
Company represent and agree that the existence and terms of this Agreement shall
be kept completely confidential, except:  (a) the parties may disclose the
Agreement’s existence and terms to their respective attorneys, financial
advisors, tax preparers, taxing officials, or as otherwise may be required by
law; (b) Kimmins may disclose the existence of this Agreement to his spouse or
domestic partner; and (c) the Company may disclose the Agreement to its
employees, officers and directors who have a business need to know. In the event
that either party makes a disclosure to any individual described in and as
provided for in subparagraphs (a), (b) or (c) of this Section 5, he/it will
inform such individual of this confidentiality obligation.

 

6.                                      Return of Company Property.  Kimmins
must return to the Company all Company property in his possession, custody or
control, including, but not limited to, confidential or proprietary information,
computer equipment, software, laptop, mobile phone, iPad, and credit cards. It
is understood and agreed that all paper and electronic files, documents,
memoranda, letters, handbooks and manuals, facsimile and/or other communications
concerning TAILORED BRANDS and its business that were written, authorized,
signed, received and/or transmitted prior or during Kimmins’ employment are and
remain Company property. Kimmins further agrees that he has not and will not
(a) copy any computer files, documents or electronic messages to disks or
compact disks; (b) forward computer files, documents or electronic messages to
personal e-mail accounts or any other e-mail accounts; or (c) delete or destroy
any documents, computer files, or electronic messages contained on his computer
or the Company’s

 

4

--------------------------------------------------------------------------------


 

server.

 

7.                                      Voluntary Waiver. TAILORED BRANDS hereby
advises Kimmins to consult with an attorney regarding this Agreement and the
release of claims contained herein. By signing below, Kimmins acknowledges that
he has been advised by TAILORED BRANDS to consult with an attorney, and Kimmins
agrees that he has had an opportunity to have an attorney of his choice review
this Agreement and the release contained herein before signing this Agreement.
Kimmins acknowledges that he has carefully read and understands all of the
provisions of this Agreement and that he is executing this Agreement of his own
free will and without duress. Kimmins also acknowledges receipt of the Agreement
on December 8, 2016, and that he has been given at least 21 days to consider it,
and that Kimmins voluntarily signs it and agrees to be bound by its terms.
Kimmins also understands and agrees that this Agreement must be signed between
December 31, 2016 and January 6, 2017, in order for him to be entitled to the
benefits given under it. Kimmins also understands he may revoke the Agreement
within 7 days after signing it, and unless so revoked, the Agreement will be
fully effective upon expiration of the revocation period. Kimmins understands
and agrees that to revoke this Agreement, written notice of the revocation must
be received by the following person no later than 11:59 p.m. Pacific Time on the
seventh (7th) day from the date this Agreement is signed:

 

Carole Souvenir

Executive Vice President—Employee Relations

Tailored Brands, Inc.

6100 Stevenson Boulevard

Fremont, CA 94538

Phone: 510.723.8669

 

8.                                      No Further Entitlements. Kimmins
acknowledges and agrees that the payment(s), benefits, and obligations of the
Company to Kimmins provided for in this Agreement are in full discharge of any
and all liabilities and obligations of the Company or any of its affiliates to
him, monetarily or with respect to employee benefits or otherwise, including but
not limited to any and all obligations arising under the Employment Agreement,
any alleged additional written or oral employment agreement, policy, plan or
procedure of TAILORED BRANDS or any of its affiliates and/or any alleged
understanding or arrangement between Kimmins and TAILORED BRANDS or any of its
affiliates other than claims for accrued and vested benefits under an employee
benefit, insurance, or pension plan of TAILORED BRANDS or any of its affiliates
(but excluding any employee benefit plan providing severance or similar
benefits), subject to the terms and conditions of such plan(s).

 

9.                                      Taxes. The payments and provision of
benefits referenced in this Agreement shall be subject to withholding for all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law.

 

10.                               Entire agreement. This Agreement and the
portions of the Employment Agreement that remain in full force and effect
following the Termination Date contain the entire agreement between Kimmins and
the Company regarding Kimmins’ termination of employment, and supersede any
prior or contemporaneous agreement, understanding, or representation concerning
that subject matter.

 

11.                               Civil Code Section 1542. This Agreement
constitutes a waiver and release of any and all claims which would otherwise be
preserved by operation of Section 1542 of the Civil Code of the State of
California, and under any and all similar laws of any governmental entity.

 

5

--------------------------------------------------------------------------------


 

Section 1542 of the Civil Code provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her  favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.

 

12.                               Binding on Successor. This Agreement shall be
binding upon the successors and/or assigns, if any, of TAILORED BRANDS.  In
light of the payment by TAILORED BRANDS of all amounts due to Kimmins, he
acknowledges and agrees that California Labor Code section 206.5 is not
applicable. That section provides in pertinent part as follows:

 

No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.

 

13.                               Reimbursement of Reasonable Business Expenses.
By executing this Agreement, Kimmins is not releasing any claims for
reimbursement of business-related expenses under Labor Code section 2802.
Kimmins is hereby advised of his right to consult with an attorney of his
choosing about this business-related expenditures acknowledgement. Kimmins
hereby affirms that he has received full and adequate reimbursement for any
necessary business-related expenditures or losses incurred in the course of
employment with TAILORED BRANDS and any of its parent companies or affiliates.

 

14.                               Governing Law. This Agreement will be governed
by California law without resort to conflict of law principles.

 

15.                               Jointly Drafted. The parties understand and
agree that this Agreement is deemed to have been drafted jointly by the parties.
Any uncertainty or ambiguity will not be construed for or against any party
based on attribution of drafting to any party.

 

16.                               Non-Admission. Nothing contained in this
Agreement will be deemed or construed as an admission of wrongdoing or liability
on the part of Kimmins or the Company or any of its affiliates.

 

17.                               Compliance with Section 409A.  This Agreement
is intended, and shall be construed and interpreted, to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) and if
necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Section 409A or the Treasury
Regulations thereunder.  For purposes of Section 409A, each payment of
compensation under the Agreement shall be treated as a separate payment of
compensation.  Any amounts payable solely on account of an involuntary
termination shall be excludible from the requirements of Section 409A, either as
separation pay or as short-term deferrals to the maximum possible extent. 
Nothing herein shall be construed as the guarantee of any particular tax
treatment to Kimmins, and neither TAILORED BRANDS nor any of its affiliates
shall have any liability with respect to any failure to comply with the
requirements of Section 409A.

 

Execution by Parties

 

The Company and Kimmins acknowledge and represent that they have read this

 

6

--------------------------------------------------------------------------------


 

Agreement, understand its terms, and enter into it knowingly and voluntarily.

 

 

TAILORED SHARED SERVICES, LLC

JON W. KIMMINS

 

 

 

 

By:

/s/ Douglas S. Ewert

 

/s/ Jon W. Kimmins

 

Douglas S. Ewert

 

 

 

Chief Executive Officer

 

 

 

Dated: January 5, 2017

 

Dated: December 31, 2016

 

7

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to this 5 day of January 2017:

 

 

TAILORED BRANDS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas S. Ewert

 

 

 

Douglas S. Ewert

 

 

 

President and Chief Executive Officer

 

 

 

8

--------------------------------------------------------------------------------